Per Curiam. Appellant Michael Jay Venis, by and through his attorney, Jay Saxton, Chief Benton County Public Defender, has filed a motion for belated appeal from his convictions for manufacturing methamphetamine and possession of pseudoephedrine with intent to manufacture methamphetamine. Appellant was convicted following a jury trial on March 21, 2002. The judgment and commitment order was entered on June 7, 2002. Appellant filed this motion on September 3, 2002. We initially denied the motion and remanded the matter to the Benton County Circuit Court to settle the record. See Venis v. State, 350 Ark. 110, 84 S.W.3d 867 (2002) (per curiam). Particularly, we instructed the trial court to determine whether Appellant’s trial counsel, John Gross, had been relieved of his responsibility to represent Appellant in this matter, whether Appellant had requested Mr. Gross to file a notice of appeal on his behalf, and whether the public defender’s office had been appointed to represent Appellant on appeal.  Following remand, the trial court entered an order on October 1, 2002, finding that (1) Appellant had immediately, on the date of his trial, requested Mr. Gross to file a notice of appeal on his behalf; (2) the public defender’s office had been appointed to represent Appellant on May -3, 2002; and (3) Mr. Gross was relieved of his obligation to represent Appellant. Based on these findings, we now grant the motion for belated appeal.